Title: From Benjamin Franklin to Jonathan Williams, 7 June 1756
From: Franklin, Benjamin
To: Williams, Jonathan


Dear Kinsman
Philada. June 7. 1756
I send you per Capt. Morton 20 Reams whited Brown Paper, and 10 of blue. Please to acquaint Mr. Langdon of it; I think that is the Gentleman’s Name who wrote to me for some of both Sorts, but I have mislaid his Letter. He wanted it for Packing Sperma-Ceti Candles. The Price of the brown you know; the blue is 1¼ Dollar per Ream. Credit my Account with the Money he pays you.
Pray let me hear how Germantown Affairs go on. Particularly the Fishery and Glass house. My love to your Wife and Children, I am, Your affectionate Uncle
B Franklin
Coz. Williams
